RILEY, Judge,
concurring in result.
I concur in result. Mickens v. State, 742 N.E.2d 927 (Ind.2001) and Ho v. State, 725 N.E.2d 988 (Ind.Ct.App.2000) seem to have carved out an exception in the case law as to the charge of carrying a handgun without a license. In most cireumstances, carrying a handgun will be seen as a separate offense by simply showing that the defendant did not have a license, even though that same handgun was an essential element of another charged crime. However, Richardson v. State, 777 N.E.2d 32 (Ind.1999) tells us that the specific evidence of each case must be examined.
Skaggs carried the handgun to Baker's home which was one crime, carrying a handgun without a license. He then fired two shots, at least one of which was at Jones. This was sufficient evidence of criminal recklessness. Double jeopardy protections were not violated by Skaggs' convictions of both eriminal recklessness and carrying a handgun without a license.